Citation Nr: 0722651	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for GERD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from July 1972 until 
retiring in July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claims, the veteran testified at a hearing 
in April 2007 at the Board's offices in Washington, DC, 
before the undersigned Veterans Law Judge.

One preliminary point worth mentioning concerning a portion 
of the testimony during the hearing.  Records show a February 
2006 rating decision had denied service connection for a left 
knee disorder as secondary to the service-connected 
lumbosacral strain.  A RO letter that same month had informed 
the veteran of that decision.  There is no indication he did 
not receive that letter or any suggestion the U.S. Postal 
Service returned it as undeliverable.  A subsequent May 2006 
RO letter concerning his low back claim also reminded him 
that he had until February 2007 to appeal the decision 
concerning his left knee.  He responded that he would address 
this claim at a later time.  During his April 2007 hearing, 
he and his representative argued they had submitted a timely 
Notice of Disagreement (NOD) in response to the denial of the 
left knee claim.  See the Transcript at p. 3.  The RO has not 
had an opportunity to address this threshold timeliness 
issue, see 38 C.F.R. § 20.302, and it would be potentially 
prejudicial to the veteran for the Board to address this 
issue in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  So this matter is referred to the RO for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

In this decision the Board will reopen the claim for service 
connection for GERD on the basis of new and material 
evidence.  The Board will then remand this claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and readjudication on the merits, 
i.e., on a de novo basis.  The Board is also remanding the 
claim for a rating higher than 40 percent for lumbosacral 
strain.  The Board, however, will go ahead and decide the 
remaining claims for service connection for tinnitus and the 
petition to reopen the previously denied - and unappealed, 
claim for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show tinnitus was 
caused or made chronically worse by the veteran's active 
military service.

3.  A November 1995 rating decision denied service connection 
for bilateral hearing loss and GERD, and the veteran did not 
appeal.

4.  The additional evidence submitted since that November 
1995 rating decision, by itself, or when considered with the 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss and does not 
raise a reasonable possibility of substantiating this claim.

5.  However, some of the additional evidence submitted since 
that November 1995 rating decision, by itself, or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for GERD and raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2006).

2.  The November 1995 rating decision is final, and new and 
material evidence has not been submitted to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  The November 1995 rating decision is final, but new and 
material evidence has been submitted to reopen the claim for 
service connection for GERD.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a 
service connection claim:  1) veteran status, 2) existence of 
a disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction 
(which, here, is the RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In the Dingess/Hartman decision, the U. S. Court of Appeals 
for Veterans Claims (Court) indicated that "[i]n cases were 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  The Court went on to note that when a 
claim has been proven, the purpose of section 5103(a) notice 
has been satisfied and notice under its provision is no 
longer applicable.



However, in the even more recent precedent decision, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this has 
not occurred, the veteran is entitled to pre-decisional 
notice on all elements of his underlying claim - including 
in this particular instance as it relates to the downstream 
disability rating and effective date elements.  

Moreover, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate the error was 
harmless.  See, too, Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
- and unappealed, claim, and must notify the claimant of the 
evidence and information necessary to establish entitlement 
to service connection (in the event the claim is reopened).  
In further discussion, the Court noted that VA's obligation 
to provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.



In this case, several VCAA letters have been provided.  A 
June 2003 RO letter provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence he needed to submit, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of or to submit any further evidence that was 
relevant to his claims.  That letter also defined new and 
material evidence but did not inform him specifically why his 
prior claims were denied.  Naturally, since that letter was 
issued prior to the Court's decision in Dingess/Hartman, the 
letter also did not inform him how downstream disability 
ratings and effective dates are assigned and the type 
evidence impacting those determinations.

The RO addressed those matters, however, in subsequent 
letters.  A March 2006 Dingess/Hartman letter informed the 
veteran how downstream disability ratings and effective dates 
are assigned and the type evidence impacting those 
determinations.  Further, the August 2006 SSOC reflects that 
the RO readjudicated his claims after issuing that additional 
letter.  As well, an August 2006 RO letter fully apprised him 
of the evidence required to reopen a previously denied claim, 
with an explanation as to why his prior claims were denied.  
Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see also Prickett, 20 Vet. 
App. at 376; Dingess/Hartman, 19 Vet. App. at 493; Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) (There 
is nothing to review if no additional evidence is submitted).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, outpatient treatment records of the 
military treatment facility he identified, and the transcript 
of his hearing.  And in deciding the tinnitus claim, the 
Board will discuss why a VA examination was not required.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement the Board discuss in detail each and every piece 
of evidence submitted by the veteran or obtained on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Service Connection for Tinnitus

Governing Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).



Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

During his hearing, the veteran asserted that his tinnitus is 
constant, and that he first experienced ringing in his ears 
in 1986 or 1987 while in the military.  See the Transcript on 
p. 8.  Unfortunately, the preponderance of the evidence 
is unfavorable, so this claim must be denied.

The service medical records do not contain any entries 
related to complaints, findings, or treatment for tinnitus.  
During his 20 years of service, the veteran denied any prior 
history of ear problems on his Reports of Medical History for 
periodic physical examinations.  And the reports of 
evaluations in 1982 and 1987 show his ears and neurologic 
systems were assessed as normal.  The May 1992 Report of 
Examination prior to his retirement also indicates his ears 
and neurologic systems were assessed as normal.  He was 
deemed physically fit for retirement from active military 
service.  He retired in July 1992.

The claims file reflects no complaints of tinnitus by the 
veteran in conjunction with his asserted hearing loss when he 
applied for VA benefits in 1995.  The September 1995 VA 
examination report also reflects no findings related to 
tinnitus.

In April 2004, the veteran was referred by the Hickam Air 
Force Base, HI, family Health Clinic to Tripler Army Medical 
Center, HI, for complaints of tinnitus and decreased hearing.  
He told the examiner that he experienced constant ringing in 
his ears.  The note, however, contains no assessment or 
diagnosis of tinnitus.  And neither does the report of the 
June 2004 audio examination.

Perhaps the most fundamental requirement for establishing 
entitlement to service connection is proof of the condition 
claimed.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis 
of the claimed disability).  And, here, the claims file 
simply contains no evidence of a current diagnosis of 
tinnitus.  And while tinnitus is by its very nature a 
condition often diagnosed on the basis of subjective report, 
the only medical evidence of record where this could have 
occurred did not confirm the veteran's report.  Cf. LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

The Board also finds no deficiency in the evidence by virtue 
of the fact that the RO did not arrange an examination for 
this claim.  A claimant must show more than a current 
disability to trigger the duty to assist, and even this would 
require the Board presuming the veteran has tinnitus - which 
itself, as indicated, has not been confirmed.  There also, 
however, must at least be some suggestion of a causal 
connection between the disability and his military service.  
Wells v. Principi, 326 F.3d 1381 (2003).  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of a link between current 
disability and service must be competent.  Wells, supra.  
That said, the threshold for the duty to get an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).



Although this threshold is low, in this case it has not been 
triggered.  First, as mentioned, there is no competent 
diagnosis of tinnitus - the first element required to show 
service connection.  Second, even if there were a diagnosis, 
there is no competent evidence tending to link this condition 
to the veteran's military service.  While he is competent to 
describe his symptoms (constant ringing in his ears, etc.), 
he is not competent to associate his subjective symptoms with 
an event or condition during his active military service.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet .App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  This factor is 
strengthened by the absence of any documented complaints of 
tinnitus in the service medical records or for several years 
after service, despite the veteran's contentions to the 
contrary.

Thus, the Board finds that the requirement for an examination 
was not triggered and, therefore, the preponderance of the 
evidence is against the veteran's claim.  He is entitled to 
the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as here, the 
Board determines the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

New and Material Evidence

Historical and Evidentiary Background

As noted above, the veteran retired from active service in 
the U.S. Air Force in 1992.  In May 1995, he submitted a 
claim for service connection for several disorders, including 
a bilateral hearing loss and chronic indigestion.  The 
service medical records are silent for any entries related to 
complaints, findings, or treatment for hearing loss.  They 
also reflect no evidence that the veteran worked in a high-
noise environment, that he was issued ear protection as a 
result, or that he was monitored as part of a Hearing 
Conservation Program.  The May 1992 Examination Report 
reflects no comment or notation by the examiner on the 
audiograms related to the veteran's hearing.  There is a 
handwritten annotation above those audiograms which is 
illegible.  But the report reflects that the veteran's ears 
were assessed as normal.  The claims file, as of 1995, 
reflected no evidence of complaints, findings, or treatment 
for hearing loss within one year of the veteran's retirement 
in 1992.

The September 1995 VA audio examination reflects that the 
veteran's puretone thresholds were: Right ear: 1000 Hertz 
(HZ), 10 decibels (DB); 2000 HZ, 5 DB; 3000 HZ, 10 DB; and 
4000 HZ, 30 DB, for an average of 14 DB.  Left ear: 1000 HZ, 
5 DB; 2000 HZ, 0 DB; 3000 HZ, 15 DB; and 4000 HZ, 10 DB, for 
an average of 8 DB.  Speech recognition was 96 percent for 
each ear.  The examiner assessed the veteran's hearing as 
within normal limits bilaterally.

The service medical records reflect one entry related to 
GERD.  In December 1987, at Yokota Air Base, Japan, the 
veteran presented with complaints of on-and-off abdominal 
pain of six months duration.  He described his symptoms as a 
dull ache and discomfort after eating certain foods, and the 
discomfort lasted only about a minute or so.  Examination 
revealed his abdomen as flat and non-tender with no masses.  
Bowel sounds were active.  The examiner noted an assessment 
of possible gastritis  In addition to dietary advice, he was 
prescribed Mylanta and told to return in two weeks.  The 
service medical records reflect no entries related to a 
follow-up or any other sequelae related to gastrointestinal 
complaints.
The August 1995 VA examination report reflects the veteran 
reported a six-year history of indigestion.  The report 
reflects that the examiner noted no abnormalities on 
examination or in the laboratory reports.

A November 1995 rating decision denied service connection for 
bilateral hearing loss and GERD.  A December 1995 RO letter 
informed the veteran of the November 1995 rating decision and 
of his appeal rights, and the claims file reflects no 
evidence that the veteran did not receive it or any record 
that the U.S. Postal Service returned the December 1995 
letter as undeliverable.

In a January 1996 letter to the RO, the veteran mentioned the 
decision as it related to his claim for an enlarged heart and 
GERD.  A February 1996 RO letter asked him to clarify the 
relief he was seeking.  There is no indication that he did 
not receive the letter or that it was returned to VA as 
undeliverable.  The veteran's next correspondence of October 
1996 made no mention of the hearing loss and GERD claims.  
Thus, in the absence of an appeal, the November 1995 rating 
decision became final and binding on the veteran.  And that 
decision is the last final decision of record on the issues 
of entitlement to service connection for bilateral hearing 
loss and GERD.  The veteran now seeks to reopen that 
previously denied claim on the basis of new and material 
evidence.

Governing Laws and Regulations

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).


Analysis

The legal standard for service connection set forth above is 
hereby incorporated here by reference.  Further, for VA 
purposes, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.

The evidence added to the record since the November 1995 
rating decision consists of the veteran's testimony, a lay 
statement from a friend, treatment records of the Hickam AFB, 
HI, Family Health Clinic, a diagnostic test report from 
Tripler Army Medical Center, HI, and the veteran's VA 
outpatient treatment records.

The veteran asserted at the hearing that he worked on or in 
the vicinity of the flight line during his active service, 
where he was exposed to the noise of aircraft engines, and 
that he was neither issued nor wore ear protection.  
Transcript, pp. 5, 7.  He noted his 1987 in-service treatment 
but conceded that he did not seek treatment for GERD within 
the first year after his retirement from service, and that is 
why he obtained the statement from his friend.  Transcript, 
pp. 15-16, 25.

A January 2004 treatment note of the Hickam AFB clinic 
reflects the veteran's history of GERD, and the fact that he 
takes Zantac.  There is no comment or opinion, however, that 
it is causally related to the 1987 incident noted in the 
service medical records.  A June 2004 audio examination 
report of Tripler Army Medical Center reflects that the 
veteran told the examiner that he felt his hearing was 
getting worse, and that he had occasional pain.  The examiner 
assessed the veteran's hearing as borderline normal and 
speech discrimination was excellent at 100 percent 
bilaterally.  His tympanic membranes were Type A bilaterally, 
and he manifested normal reflex patterns.

The veteran's VA records are mostly silent regarding GERD, as 
he is treated at Hickam for that disorder.  In any event, the 
VA records reflect no assessment, comment, or opinion to the 
effect that he has a hearing loss or that his GERD 
is causally related to his active service.

A December 2005 statement of the veteran's friend, Mr. 
Fowler, reflects that he had known the veteran since 1992, 
and that he had emphasized to the veteran the importance of 
seeking medical treatment for his heartburn, and he mentioned 
specific medications the veteran should request.  He 
described how the veteran called him late at night 
complaining about his symptoms, including "non-cardiac chest 
pain."  The veteran explained at the hearing that, while Mr. 
Fowler's statement reflects a Georgia address, he lived in 
Hawaii several years, and that in fact the veteran lived with 
him for several months after his retirement while he sought 
employment.  Transcript, pp. 25-56.

The state of the evidence related to the veteran's bilateral 
hearing loss claim is unchanged.  The evidence added to the 
record is neither new nor material, as it is redundant.  It 
shows no more than he does not have an impaired hearing loss 
as defined by VA criteria, which was the state of the record 
in 1995.  The veteran's testimony that he worked on or near 
flight lines during his active service does not change that 
state of affairs.  As noted in the discussion of the tinnitus 
claim, there must be a current diagnosis of a disorder.  
Nothing added to the record since 1995 raises a reasonable 
possibility of substantiating the claim.  Thus, no new and 
material evidence has been submitted to reopen the previously 
denied bilateral hearing loss claim.  38 C.F.R. § 3.156(a).

The situation is more favorable as concerns the veteran's 
GERD claim.  There is a current diagnosis of the disorder, as 
reflected in the Hickam AFB treatment records.  The evidence 
of the diagnosis is both new, in that there was no diagnosis 
in 1995, and it is also material, for a current diagnosis is 
the first element required to show service connection.  See 
38 C.F.R. § 3.303.

Mr. Fowler's statement is also new and material.  It is 
obviously new, as it was not part of the record in 1995, and 
it is not redundant.  It is material in the sense that it 
reflects considerable detail which indicates the veteran's 
claimed GERD symptoms were continuous and chronic during the 
interim years after his retirement from active service.  The 
state of the record in 1995 was devoid of evidence of 
chronicity.  While Mr. Fowler's statement would be 
problematic if assessed on a factual sufficiency basis, where 
its credibility and probativeness would be weighed, at this 
stage of the proceedings, it is presumed credible.

Thus, when coupled with the current diagnosis of GERD, and 
when both are combined with the1987 entry in the service 
medical records, the Board finds that it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).


ORDER

The claim for service connection for tinnitus is denied.

New and material evidence has not been submitted to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.  The petition is denied.

However, new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
GERD.  This petition is granted, but to this extent only.


REMAND

The veteran's low back disorder is currently rated at the 
maximum, 40 percent, for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  The April 2004 
examination report, however, noted findings of neurological 
involvement in the left lower extremity - positive Lasegue's 
sign and absent ankle jerk on the left.  The examiner noted 
the veteran was extremely symptomatic, in all likelihood 
secondary to degenerative disc disease (DDD), and that the 
absent left ankle jerk suggested L5-S1 as the site of the 
DDD.  The lumbar spine X-ray, however, showed no DDD, and the 
radiologist noted the decreased lumbosacral space narrowing 
was probably congenital and not L5-S1 disc space narrowing.

The RO apparently asked for clarification, as an April 2004 
addendum reflects as much.  The examiner noted that the 
veteran's low back pain was radiating down the back of his 
right thigh.  After recounting his findings at the earlier 
examination and the X-ray report, the impression was 
transitional L5 vertebra.  The June 2006 examination report 
reflects similar neurological findings, a normal lumbar spine 
X-ray, and the same assessment.  Further, the treatment 
records reflect that a MRI examination was suggested, but 
there is no indication that one was conducted.  The veteran 
made no mention of one at the hearing, but he did comment 
that his pain radiated into his lower extremities, and that 
he had been prescribed a transcutaneous electrical nerve 
stimulation (TENS) unit.  Transcript, pp. 19-20.  
His testimony that he was told that he had a herniated disc, 
Transcript, p. 22, is not competent.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

Neither the April 2004 addendum nor the June 2006 VA 
examination sufficiently addressed the etiology of the 
veteran's neurological symptoms noted at both of those 
examinations.  This requires clarification by another 
examination to determine if his low back disability manifests 
with intervertebral disc syndrome (IVDS), which, if it does, 
would entitle him to consideration of separate ratings for 
his chronic orthopedic and neurological symptoms.  See 
38 C.F.R. § 4.71a, DC 5243.

Also, in light of the fact that his GERD claim has been 
reopened, the veteran is entitled to an examination to 
determine if there is a link between this condition and the 
1987 episode while in service.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159(b); 
Dingess/Hartman, supra.

2.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for GERD since the most recent 
SOC/SSOC.  With any necessary authorization, 
obtain any related records not already on 
file - including any relevant VA outpatient 
treatment records.

3.  Upon completion of the above, schedule 
the veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected low back disability.  All 
indicated diagnostic testing and evaluation, 
including neurological, should be performed.  
Ask the examiner to specifically comment on 
the lumbosacral narrowing shown on the 
April 2004 X-ray and to render an opinion as 
to whether it is at least as likely as not 
(probability of at least 50 percent) that 
any disc space narrowing and noted 
neurological symptomatology, e.g., positive 
Lasegue's sign and absent ankle jerk on the 
left, are congenital, or instead 
etiologically related to the veteran's 
service-connected lumbosacral strain.  
Please provide a full explanation for any 
opinion rendered.

Aside from addressing the range of motion 
of the veteran's thoracolumbar spine (in 
all planes), the examiner is also requested 
to specifically address the extent, if any, 
of functional loss of use of the back due 
to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the veteran's symptoms are 
most prevalent - such as during flare-ups 
or prolonged use.  And if possible, 
these findings should be portrayed in terms 
of degrees of additional loss of motion.  
The examiner should also note whether the 
records associated with the claims file 
reflect a prescription for bed rest by a 
physician.

4.  Also arrange a gastrointestinal 
examination of the veteran to determine the 
etiology of his GERD.  Request the examiner 
to render an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) that any diagnosed GERD is 
etiologically linked to the December 1987 
episode documented in the service medical 
records, or some other etiology.  Please 
provide a full explanation for any opinion 
rendered.

*It is imperative that the claims file be 
made available to the examiners for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


